            Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
       v.                                    )       Criminal No. 18-329
                                             )
FARREN MASON                                 )


                        OPINION and ORDER ON MOTION FOR
                     RECONSIDERATION OF MOTION TO REDUCE
                       SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)

       On May 7, 2020, Defendant Farren Mason filed a Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A). ECF No. 39. The Court denied the Motion on May 20, 2020,

without prejudice to refile after Mr. Mason had exhausted his administrative remedies. ECF No.

42. Now pending before the Court is Farren Mason’s Motion for Reconsideration of Motion to

Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A). ECF No. 43. Mr. Mason seeks

compassionate release for “extraordinary and compelling reasons” pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i), due to his susceptibility to the COVID-19 virus, his medical

conditions, his age, and the increased risk of complications should he contract the virus. The

Government filed a Response to the Motion for Reconsideration, arguing that no grounds exist to

support the Court’s “reconsideration” of Mr. Mason’s prior Motion to Reduce Sentence. ECF

No. 44. Alternatively, on the merits of the Motion to Reduce Sentence, the government relies on

its comprehensive Response in Opposition to Defendant’s initial Motion to Reduce Sentence.

ECF No. 41. The Court finds that jurisdiction over the Motion to Reduce Sentence now exists.

Furthermore, for the reasons set forth below, the Motion to Reduce Sentence will be denied.
           Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 2 of 9




   I.       Exhaustion of Administrative Remedies

         Pursuant to section 3582(c)(1)(A) a defendant may bring a compassionate release motion

“after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring the motion on the defendant’s behalf or the lapse of 30 days from receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). The Warden denied Defendant’s request for compassionate release on April 27,

2020. The instant Motion was filed on June 1, 2020, which is more than 30 days from April 27,

2020. Although Mr. Mason’s Motion is styled as one for “reconsideration,” it is apparent that he

is merely refiling his original Motion in accord with this Court’s pronouncement that the

Defendant “will exhaust his administrative remedies pursuant to Section 3582(c)(1)(A) on May

27, 2020.” ECF No. 42, at 3. The Government acknowledges that “since thirty days has passed

since Mason filed his compassionate request, it is the government’s position that Mason has now

satisfied the exhaustion requirement”. ECF No. 44, at 2. Therefore, Defendant has exhausted

his administrative remedies and the Court has jurisdiction over Defendant’s Motion. See United

States v. Somerville, Cr. No. 12-225, Opinion, May 29, 2020, at 5-7, ECF No. 93.

   II.      Background

   On May 14, 2019, Defendant entered a plea of guilty to Attempt to Possess with Intent to

Distribute a quantity of Heroin, in violation of 21 U.S.C. § 846. He was sentenced on September

5, 2019 to a period of 41 months’ imprisonment, to be followed by 3 years’ supervised release.

Defendant is incarcerated at the Federal Correctional Institution at Morgantown, West Virginia.

According to the Bureau of Prisons, his expected release date is November 4, 2021, therefore he

has approximately 16 months remaining on his sentence.




                                                 2
          Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 3 of 9




    Mr. Mason is 61 years of age. His medical conditions, as reported in the Presentence

Investigation Report, and as argued by defense, and as considered by the court at sentencing

included Crohn’s disease, colon cancer (in remission), neuropathies, hypertension, hip

replacement surgery, and surgery to remove kidney stones. He also indicates that he is currently

experiencing hip deterioration which requires surgery. He states that, under his present

conditions of confinement at FCI-Morgantown, he is unable to take appropriate recommended

Centers for Disease Control COVID-19 virus risk reduction and prevention self-care measures.

As such, he requests that he be released to home-confinement at his residence, which he owns

with his wife, for the remainder of his sentence1. He states that he is a good candidate for home

confinement, because he is not a sex offender, his crime of conviction did not involve violence or

terrorism, he has no criminal history of violence or terrorism, he is not subject to any detainer, he

has had no incident reports while incarcerated, he is a United States citizen, and he would be

living at home with his wife. Mr. Mason argues that sentencing factors under 18 U.S.C. §

3553(a), also support his release to home detention. He asserts that, as stated in the Presentence

Investigation Report, he is not a danger to the community. As such, he argues that his age and

reported medical conditions, in combination with his incarceration, put him at an increased risk

of contracting the COVID-19 virus and expose him to greater complications should he contract

said virus.

    The government maintains that none of Mr. Mason’s medical conditions, either alone or in

combination, qualify as serious medical or health condition or conditions that substantially

reduce his ability to provide self-care in prison or significantly increase his risk of major


1
  Assuming a reduction in sentence is warranted to accomplish the request for home confinement the
court may “impose a term of probation or supervised release with or without conditions that does not
exceed the unserved portion of the original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A).
                                                   3
             Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 4 of 9




complications from COVID-19. ECF No, 41, at 10, 11-13 (citing 28 U.S.C. § 994(t); U.S.S.G. §

1B1.13 & app. N. 1; and Bureau of Prisons, Program Statement 5050.50 (Jan. 17, 2019). The

government argues that, even if Mr. Mason qualified for compassionate release, the section

3553(a) factors, Mr. Mason’s criminal record, and the crime for which he is currently

incarcerated do not favor release.

    III.      Analysis

           A. Applicable Law

              The First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), provides, in relevant part:

           (c) Modification of an Imposed Term of Imprisonment. —The court may not
           modify a term of imprisonment once it has been imposed except that—
                 (1) in any case—
                 (A) the court, . . . upon motion of the defendant . . .may reduce the term
                 of imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the factors
                 set forth in section 3553(a) to the extent that they are applicable, if it finds
                 that—
                     (i) extraordinary and compelling reasons warrant such a reduction; . . .
18 U.S.C. § 3582(c)(1)(A)(i).2

The First Step Act directs analysis, for extraordinary and compelling reasons, to the Sentencing

Commission’s applicable policy statement, which provides in relevant part that, after considering

the section 3553(a) factors, the court may reduce a term of imprisonment if it determines that--


2
  Not applicable to Mr. Mason, the First Step Act permits a reduction of imprisonment if “(ii) the
defendant is at least 70 years of age, has served at least 30 years in prison, pursuant to a sentence imposed
under section 3559(c), for the offense or offenses for which the defendant is currently imprisoned, and a
determination has been made by the Director of the Bureau of Prisons that the defendant is not a danger to
the safety of any other person or the community, as provided under section 3142(g);and that such a
reduction is consistent with applicable policy statements issued by the Sentencing Commission.” 18
U.S.C. § 3582(c)(1)(A)(ii).

                                                     4
          Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 5 of 9




        (1)     (A) Extraordinary and compelling reasons warrant the reduction; . . . .3

        (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.

U.S.S.G. §1B1.13 (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)
(Policy Statement)).

The Sentencing Commission Commentary to the Policy Statement describes medical

circumstances that qualify as “extraordinary and compelling”. U.S.S.G. § 1B1.13, comment

(n.1(A)). Mr. Mason does not meet any of these medical parameters.4 The Commentary, at

subsection (D), provides a catch-all provision, permitting release where there exists an

extraordinary and compelling reason other than, or in combination with, the reasons set forth

within the other Commentary sections. U.S.S.G. § 1B1.13, comment (n.1(D)).

        B. Discussion

                1. Section 3553(a) Factors

        Pursuant to the Sentencing Commission’s Policy Statement, before reducing a

defendant’s sentence the court must first consider the factors set forth in 18 U.S.C. § 3553(a), to

the extent that they are applicable. U.S.S.G. § 1B1.13, p.s. Upon review of these factors, this



3
  As with the First Step Act, the Sentencing Commission’s policy statement also includes a section,
not relevant here, permitting a reduction where the defendant is at least 70 years old. U.S.S.G.
§1B1.13(1)(B).
4
  Identified medical circumstances are: that the defendant is suffering from a terminal illness; that the
defendant is suffering from a serious physical or medical condition; that the defendant has a serious
functional or cognitive impairment; or that the defendant’s deteriorating physical or mental health, due to
aging, substantially diminishes his ability for self-care. U.S.S.G. § 1B1.13, comment (n.1(A)). Said
Commentary, at Subsection (B), provides that extraordinary and compelling reasons exist where the
defendant is at least 65 years of age, has served at least 10 years or 75 percent of his term of
imprisonment, and the defendant is experiencing a serious deterioration in physical or mental health due
to aging,. U.S.S.G. § 1B1.13, comment (n.1(B)). Subsection (C) concerns family circumstances not
applicable in this case. U.S.S.G. § 1B1.13, comment (n.1(C)).
                                                     5
          Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 6 of 9




Court concludes that a sentence reduction is not appropriate. The Court sentenced Mr. Mason to

41 months’ imprisonment, which was the low end of the guideline range, considering his

Adjusted Offense Level and Criminal History category. His offense of conviction was serious,

drug distribution. Moreover, this was not his first conviction for drug trafficking. In 2007, he

was convicted in this District, at Criminal No. 07-379, of three counts of Possession with Intent

to Distribute and Distribution of crack cocaine. He was sentenced to 57 months’ imprisonment.

At his September 5, 2019 sentencing, this Court was well aware of Mr. Mason’s health and

medical conditions cited in his Motion. As noted above, such conditions were reported in the

Presentence Investigation Report. In addition, his defense counsel requested a variance from the

guideline range based on Mr. Mason’s age, health and medical conditions. The only present

factor that was not existing at sentencing is the COVID-19 pandemic. This virus presents serious

concerns, which are being considered in deciding this Motion. Present consideration of Section

3553(a) factors continues to support the original sentence in this case. Thus, where all other

claimed bases asserted to support Mr. Mason’s Motion were carefully assessed at the time of

original sentencing, and where a present Section 3553 factor analysis continues to favor

incarceration according to the original sentence, reduction of his sentence is not appropriate.

               2. Extraordinary and Compelling Reasons

       In addition to considering section 3553(a) sentencing factors, Mr. Mason must also

demonstrate “extraordinary and compelling reasons” for compassionate release. As discussed

above, the Sentencing Commission Commentary to the Policy Statement describes medical

circumstances that qualify as “extraordinary and compelling”. U.S.S.G. § 1B1.13, comment

(n.1(A)). Under such circumstances, he has not demonstrated “extraordinary and compelling

reasons.” He does not have a terminal illness. Mr. Mason argues that his Crohn’s disease

                                                 6
            Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 7 of 9




satisfies the “extraordinary and compelling reasons” standard under § 3582(c)(1)(A)(i), as

elaborated by the Sentencing Commission in U.S.S.G. § 1B1.13, because it places him at higher

risk for complications should he contract the virus. However, he does not offer documentation to

support that Crohn’s disease increases susceptibility to contract COVID-19 or that it increases

risks or severity of symptoms if the virus is contracted. In fact, “[t]he overall available evidence

suggests that IBD patients [which includes patients with Crohn’s disease] do not have an

increased risk of developing Covid-19 . . . .” “Are Patients with Inflammatory Bowel Disease at

Increased Risk for Covid-19 Infection?” Journal of Crohn's and Colitis, 2020, at 2, Monteleone,

G. and Ardizzone S. (Mar. 26. 2020).5 In addition, some of the medications commonly used by

patients with Crohn’s disease “could be beneficial not only for dampening the ongoing mucosal

inflammation but also for preventing Covid-19-driven pneumonia.” Id. Mr. Mason’s

hypertension is also not a condition that increases his risk of major complications from COVID-

19, or that predisposes him to more readily contract the virus.6 The same applies to his 2005

cancer (in remission). Thus, he does not present a medical condition that substantially

diminishes his ability to provide self-care within a correctional environment. Further, at age 61,

Mr. Mason may be at a higher risk of severe illness should he contract the virus.7 However, he is



5
    Available online at https://academic.oup.com/ecco-jcc/article/doi/10.1093/ecco-jcc/jjaa061/5811674
6
  The CDC indicates that persons with hypertension “might be at an increased risk for severe illness from
COVID-19.”
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
However, the CDC’s statement is based on “mixed evidence.”
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html

7
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
(persons over age 65 are at high-risk for severe illness from COVID-19). Yale School of Medicine
https://medicine.yale.edu/news-article/23180/ (persons over age 60).

                                                     7
          Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 8 of 9




less than the designated over age 65 at-risk category for COVID-19; thus, his age alone does not

justify his requested release. As such, he does not qualify under the age provisions, nor does he

present any family circumstances to warrant a sentence reduction under the Guideline

Commentary for extraordinary and compelling reasons.

        The catchall, “other reasons” from the Sentencing Guidelines Commentary, USSG

1B1.13, comment (n1.(D)), does not justify Mr. Mason’s release. First, he argues that he cannot

protect himself from contracting COVID-19, because, while incarcerated, he is not able to

adequately abide by the government’s recommended practices and guidelines for protection. He

asserts that COVID-19 has entered some Bureau of Prisons’ facilities and that it will inevitably

reach FCI-Morgantown. 8 He argues that, because he is unable to adequately protect himself

from contracting the virus, his circumstances constitute appropriate extraordinary and

compelling reasons for his requested reduction in sentence. The Court recognizes and considers

the potential for Mr. Mason’s exposure to the COVID-19 virus at FCI-Morgantown.

Unfortunately, that potential exists anywhere in society. As explained by the government in its

response, the Bureau of Prisons is taking the necessary steps and precautions to protect inmates

from the spread of the COVID-19 virus. The Court is sympathetic to Mr. Mason’s concerns

about potential complications caused by COVID-19, given his age, health, and medical

conditions, as well as his concern for possible exposure to affected individuals. However, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020)). When considering all circumstances impacting Mr. Mason, even



8
  As of July 17, 2020, there are no reported cases of COVID-19 at FCI-Morgantown. See
https://www.bop.gov/coronavirus/

                                                 8
         Case 2:18-cr-00329-MJH Document 45 Filed 07/17/20 Page 9 of 9




in combination, such do not constitute extraordinary or compelling reasons for compassionate

release to home confinement.

       Finally, Mr. Mason specifically asks the Court to consider that his medical comorbidities,

his age, COVID-19 risk factors, and his incarcerated status establish extraordinary and

compelling reasons for his release. ECF No. 43, at ¶ 7. There is no indication that Mr. Mason’s

medical needs are not being addressed at FCI-Morgantown. The Commentary under the

Sentencing Guidelines does not support reducing Mr. Mason’s sentence. His circumstances,

including consideration of COVID-19, do not establish sufficient ‘other reasons’ to find

extraordinary and compelling reasons, as contemplated under the First Step Act and the

Sentencing Guidelines.

        Accordingly, the Court denies Defendant’s Motion.




       AND NOW, this 17th day of July, 2020, it is HEREBY ORDERED that Defendant’s

Motion for Reconsideration of Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A),

ECF No. 43, is DENIED.


                                             BY THE COURT:


                                             Marilyn J. Horan
                                             United States District Judge




                                                9
